i '
i irs
. 2 # ¥

tA 8

Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page1lof11 PagelID#:1

RIGINAI

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MORGAN EARLY #10104
Assistant U.S. Attorney

Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard

Honolulu, Hawaii 96850

Telephone: (808) 541-2850
Facsimile: (808) 541-2958

E-Mail: Morgan.Early@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

JUL 23 2019

at 10 o'clock and I [ie minA_M
~ SUE BEITIA, CLERK 5,

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,

 

) MAG. NO. 19-00716 KSC
)

Plaintiff, ) CRIMINAL COMPLAINT;
) AFFIDAVIT IN SUPPORT OF

V. ) CRIMINAL COMPLAINT
)
ZACHARIAH FREDRICKSON, _ )
)
Defendant. )
)

CRIMINAL COMPLAINT

I, the undersigned complainant, being duly sworn, state that the following is

true and correct to the best of my knowledge and belief.
Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page2ofi1 PagelD#: 2

Count One
Coercion and Enticement
(18 U.S.C. § 2422(b))

On or about March 25, 2019, within the District of Hawaii, ZACHARIAH
FREDRICKSON, the defendant, did use any facility and means of interstate and
foreign commerce, that is, the internet and a cellular phone, to knowingly attempt
to persuade, induce, entice, and coerce an individual who had not attained the age
of 18 years to engage in sexual activity under such circumstances as would
constitute a criminal offense under Hawaii state law, specifically, Hawaii Revised
Statutes, Section 707-730(1)(b). All in violation of Title 18, United States Code,
Section 2422(b).

Count Two
Transfer of Obscene Material to a Minor
(18 U.S.C. § 1470)

On or about March 25, 2019, within the District of Hawaii, ZACHARIAH
FREDRICKSON, the defendant, did use any facility and means of interstate and
foreign commerce, that is, the internet and a cellular phone, to knowingly attempt
to transfer obscene material to another individual who had not attained the age of
16 years, knowing that the individual had not attained the age of 16 years. Allin
violation of Title 18, United States Code, Section 1470.

I further state that I am a Special Agent with the Federal Bureau of

Investigation (“FBI”), and that this Complaint is based upon the facts set forth in

2
Case 1:19-mj-00716-KSC Document 1 Filed 07/23/19 Page3o0f11 PagelD#: 3

the attached “Special Agent’s Affidavit in Support of a Criminal Complaint,”
which is incorporated herein by reference.

DATED: July 23, 2019, Honolulu, Hawaii.

fig

ANDREW MASTERS
Complainant

 

Subscribed to and sworn before me on
July 23, 2019 at Honolulu, Hawaii.

 
 

 

©. CHANG
pws MAGISTRATE JUDGE
Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page4of11 PagelD#: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, ) MAG. NO. 19-00716 KSC

)
AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT

Plaintiff,

Vv.

)
)
ZACHARIAH FREDRICKSON, _ )
)
Defendant. )

)

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
INTRODUCTION

1. This affidavit is submitted for the purpose of establishing probable
cause that on and about March 25, 2019, within the District of Hawaii,
ZACHARIAH FREDRICKSON (“Defendant”) engaged in conduct that violated
18 U.S.C. §§ 1470 and 2422(b), which make it a crime for any person to attempt to
transfer obscene material to a minor, and to use a facility or means of interstate
commerce to knowingly attempt to persuade, induce, entice, or coerce a minor
under the age of eighteen to engage in any sexual activity for which a person can

be charged with a criminal offense.
Case 1:19-mj-00716-KSC Document 1 Filed 07/23/19 Page5of11 PagelID#:5

2. Jamcurrently employed as a Special Agent for the Federal Bureau of
Investigation (FBI) and have been so employed since 2011. Prior to this, I was
employed by the Richardson, Texas Police Department as a Police Officer and
Detective from 1998 to 2006 and by the Dallas County District Attorney’s Office
as an Investigator from 2006 to 2011. In my twenty years of law enforcement
experience, I have conducted numerous investigations of violent crime including
assaults, robberies, kidnappings, sexual assaults, and crimes against children.
Additionally, I am a certified member of the Cellular Analysis Survey Team
(CAST). CAST is a specialized unit within the FBI that utilizes records provided
by wireless telephone service providers to determine the general location of a
cellular device during a period of time.

3. 1am familiar with the facts set forth in this affidavit based upon my
personal knowledge and/or information provided to me by other law enforcement
personnel and/or witnesses. This affidavit is intended to show merely that there is
sufficient probable cause for the criminal complaint charging Defendant with
violations of federal law. Accordingly, this affidavit does not set forth all of the
facts known to me or to FBI regarding this matter. Summaries and statements
from conversations do not include references to all topics covered in the
conversations. This affidavit is not intended to include each and every fact and

matter observed or known to the government.

2
Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page6of11 PagelID#: 6

PROBABLE CAUSE

4. On or about March 25, 2019, an undercover law enforcement officer
(UC) posted a profile of a purported thirteen-year-old female on a social media
platform that uses the internet to allow users to communicate with each other with
written messages. Other users of the social media application could view this
posted profile.

5. At approximately 3:07pm that day, the username “xerka” responded
to the undercover’s post, using the private messaging feature. This feature allows
users to send and receive messages privately to each other. At the time of the chat
messages described below, the identity of the individual using the “xerka” account
was not known to law enforcement.

6.  Inhis initial message, “xerka” wrote that he was in the Marine Corps
and interested in meeting immediately. In my training and experience, this
reference to “meet” likely referred to sexual contact. The UC responded to “xerka”
with, “Hahaha. I’m 13 that okay????” In response “xerka” wrote at 5:56pm, “Yes
Can I come pick you up now?” Later in the conversation, “xerka” wrote to the
purported minor, “So, you’re ok with having sex with someone in their 20’s?”

7. Shortly thereafter, “xerka” sent the UC a photo of an exposed and

erect penis belonging to what appeared to be a white male. The face of the male

was not visible in the photo.
Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page 7of11 PagelID#: 7

8. | Unbeknownst to the UC posing as the minor female, “xerka” was also
chatting with a different undercover officer (UC-2) at the same time, who had
posted a profile of a mother with a thirteen year-old daughter. That profile
included sexually suggestive language, and “xerka” responded to that post at
approximately 3:08pm. UC-2 told “xerka” that she had a daughter who was
underage, and suggested that she was willing to offer the girl to “xerka” for
commercial sex ($100 per hour of sex with the minor):

xerka: Wha5 [sic] does she look like? Do guys have sex with her?
mom: Cute. Petite. Brown hair. 4 ft 10

xerka: Pic?

mom: You a serious buyer or just a window shopper?
xerka: Serious

mom: What’s your fetish?

xerka: I do it all Love creampies and anal

mom: There’s a small fee.

xerka: Ok pic?

mom: U good with $100/hr

xerka: Yes What does she like? 3sum with you and her too
mom: I just watch. She’s open to a lot but no anal.

xerka: Ok Can I cum inside her?

mom: Gotta wear a condom
Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page8of11 PagelID#: 8

xerka: Ok How long have you done this with your daughter? Can she
swallow my cum from a bj?

9. Based on my training and experience, the terms “creampie” and
“anal” refer to sex acts; the term “cum” refers to semen; and the term “bj” is an
acronym for oral sex performed on a male.

10. After discussing what sexual acts “xerka” would like to perform with
the purported minor girl, “xerka” and UC-2 discussed the time and financial terms
for the sexual encounter. “Xerka” explains that he needs to wait to meet in order to
get cash from his job, buts asks, “What can I give you tonight if we do tonight?”
UC-2 asks him what he might have of value. “Xerka” responds, “Nothing...just a
few dive tanks is all.” He proceeds to tell UC-2 that she can sell a dive tank for
“50” — areference to $50. In order to meet the $100 amount for the agreed
commercial sex act, “xerka” agrees to bring two dive tanks to the meet location
where he will have sex with the purported minor female. He then sent UC-2 a
photo of the dive tanks in his possession.

11. After further conversation, the two undercover officers realized they
were engaging in conversation on the social media platforms with the same user,
“xerka.” UC-2 started to arrange an in-person meeting with “xerka,” and both

undercovers continued their communications with him.
Case 1:19-mj-00716-KSC Document 1 Filed 07/23/19 Page9of11 PagelD#:9

12. Around 8pm that evening, “xerka” drove to the agreed-upon meet
location. At 8:07pm, he messaged “Coming up the hill now.” The location of the
meet location was on a hill, with a roadway going up the hill.

13. Thereafter, “xerka” messaged that he was in the area of the house but
having difficulty finding the right location. For approximately the next hour,
“xerka” continued to text the UC to identify the correct meet location. At one
point, he told the UC he had walked by the meet location in a blue shirt and parked
on the main road. He writes to her that he is “very nervous” and that “I have
condoms and all.” In response, the UC gave “xerka” further directions to the meet
location, and he began to request specific photos of the UC to determine that she
was not law enforcement. Soon after, “xerka” left the area, stating, “I gotta get
back home and sleep, I know I wasted time but I was so scared and nervous.. :-/”

14. Later that night, “xerka” wrote to the UC that he still wanted to meet
with her for sex the following day, suggesting, “Meet in the morning before
school?” and asking, “Can we try anal?” The UC did not set any further in-person
meetings with “xerka.” The identity of the user of the account “xerka” was
unknown to law enforcement at this time.

15. Inthe months following, law enforcement obtained multiple search
warrants, and with further investigation, determined that the user of the “xerka”

account was ZACHARIAH FREDRICKSON. FBI agents confirmed that
6
Case 1:19-mj-00716-KSC Document 1 Filed 07/23/19 Page 10o0f11 PagelID#: 10

Fredrickson was training to be a National Park Ranger at the Federal Law
Enforcement Training Center (“FLETC”), in the state of Georgia. Law
enforcement executed additional search warrants on Fredrickson’s residence in
Hawaii, car, and cellphone. At his residence, law enforcement retrieved the exact
dive tanks depicted in the photos sent from “xerka” to the undercover agents when
he was arranging to meet the purported minor for a commercial sex act.

16. On May 7, 2019, FBI agents in Georgia approached Fredrickson, and
he consented to a voluntary interview. During the course of this interview,
Fredrickson admitted to using the account “xerka” on March 25, 2019, to
communicate with what he believed was a minor female and her mother, and
admitted to travelling to the agreed-upon meet location in his vehicle. He denied
bringing the dive tanks with him to the meet location. At first he denied
remembering the location for the meet, but later described the meet location in
specific detail, including the pine trees located near the meet location. He admitted
to sending an explicit photograph of his penis to the purported minor. He admitted
the purpose of the meet was for sex acts, but stated he did not go through with it
because the minor “was not of age.” At one point he stated he knew his conduct
was wrong, but then stated, “I don’t know my intent...] mean, I know my intent, it

was not wrong.”

H
Case 1:19-mj-00716-KSC Document1 Filed 07/23/19 Page 11lof11 PagelID#: 11

CONCLUSION
Based on the foregoing facts, I respectfully submit there is probable cause to
believe that ZACHARIAH FREDRICKSON engaged in the violations of federal

law set forth above.

Respectfully submitted,

Be

ANDREW MASTERS
Special Agent
Federal Bureau of Investigation

Subscribed and sworn before me this 23rd of July, 2019. Based upon the foregoing,
the undersigned Judicial Officer finds that there is probable cause to believe that
defendant above-named committed the crimes charged in the Criminal Complaint,

_ 23rd et 2019.

[see “a\_
ae $.C) CHANG /
Lif ap MAGISTRATE JUDGE

   

gos.

\ 2
